DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claims 21-40 of the immediate application are patentably indistinct from claims 1-20 of Patent No. 10380579.  Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application.  Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of Patent No. 10380579.  Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the immediate application is fully disclosed in the co-filed patent and is covered by the co-filed patent since both sets of claims are claiming common subject matter, as is shown in the table below.

The mapping of Claims 21-40 of the immediate application to claims 1-20 of the patent follows:

Immediate Application 
Patent No. 10380579
Claim 21:  a computer-implemented method comprising:  receiving, via a point-of-sale (POS) application associated with a POS system, payment information for satisfying a cost of a transaction between a customer and a merchant, the payment information received by a payment reader device associated with the POS system from a payment instrument associated with the customer; determining a transaction status indication based at least in part on at least one of customer data associated with the customer, merchant data associated with the merchant, or transaction details associated with the transaction; and sending instructions associated with the transaction status indication to cause the payment reader device to output a first portion of the transaction status indication and to cause a device associated with the customer to output a second portion of the transaction status indication.  


a computer-implemented method comprising:  receiving, at a point-of-sale (POS) application associated with a POS system, payment information for satisfying a cost of a transaction between a customer and a merchant, the payment information received by a payment reader device of the POS system from a device associated with the customer; sending, to a server, a request to authorize the payment information for the cost of the transaction; receiving, from the server, a response indicating a status of the transaction; selecting, by the POS application and from a plurality of transaction status indications, a transaction status indication for the transaction to communicate the status of the transaction to the customer and the merchant, wherein the transaction status indication is selected based at least in part on at least one of customer data associated with the customer, merchant data associated with the merchant, or transaction details associated with the transaction; and sending, from the POS application, instructions associated with the transaction status indication to cause the payment reader device to output a first portion of the transaction status indication and the device associated with the customer to output a second portion of the transaction status indication.  


Claim 21 of the immediate application and Claim 1 of the patent are exemplary.  The subject matter of claims 22-40 of the immediate application is similarly disclosed by Claims 2-20 of the patent.      

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-25 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites outputting a second portion of the transaction status indication but depends on method step 21 which discloses outputting the second portion of the transaction status indication.  It is therefore unclear as to whether the outputting is being repeated in Claim 24 or whether the outputting of Claim 21 is being further modified.  Claim 24 is therefore rejected as being indefinite.  Claim 25 depends on Claim 24 and is also rejected for depending on a rejected base claim.  Examiner is interpreting the limitation of Claim 24 to be a further modification of the sending of instructions in Claim 21 for purposes of compact prosecution.  
Claim 30 recites “the first portion and the second portion, when integrated produce the visual signal.”  It is unclear as to whether the portions are being integrated with each other to produce a visual indication or whether the portions are each separately producing the visual indication as part of an overall status.  The scope of Claim 30 is therefore unclear.  Claim 30 is thus rejected as indefinite.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
a system comprising:  one or more processors; one or more non-transitory computer-readable media executable by the one or more processors to perform operations comprising:  receiving, via a point-of-sale (POS) application associated with a POS system, payment information for satisfying a cost of a transaction between a customer and a merchant, the payment information received by a payment reader device associated with the POS system from a payment instrument associated with the customer; determining a transaction status indication based at least in part on at least one of customer data associated with the customer, merchant data associated with the merchant, or transaction details associated with the transaction; and sending instructions associated with the transaction status indication to cause the payment reader device to output a first portion of the transaction status indication and to cause a device associated with the customer to output a second portion of the transaction status indication. 
These limitations cover a process that, under their broadest reasonable interpretations, cover subject matter that may be performed in the mind and subject matter viewed as certain methods of organizing human activity with the additional recitation of generic computer components.  That is, other than reciting “processors,” “media,” “POS application,” “payment reader device,” “payment instrument,” and “device,” nothing in Claim 27 precludes the steps from practically being performed in the mind or from being viewed as certain methods of organizing human activity.  For example, but for the recited elements, the limitations in the context of Claim 27 encompass performing transactions and relaying the status of the transactions through selected indications.  If a claim limitation under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components (i.e., determining a transaction status indication based at least in part on at least one of customer data…merchant data…or transaction details…), then it falls within the “Mental Processes” grouping of abstract ideas.  Similarly, if a claim limitation under its broadest reasonable interpretation covers sales behaviors, then it falls under the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  

The claims do not limit “processors,” “media,” “POS application,” “payment reader device,” payment instrument,” and “device” to significantly more than what is already known.  That is, the functions of all elements in the claims do not recite significantly more than data collection components and device(s) for performing well-understood, routine, and conventional activity.  For example, a processor and memory executing instructions are insufficient to offer inventive concept to the claim.  See Alice Corp. Pty. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59 (2014) (“Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection.”).  Similarly, programmed applications and devices fail to offer inventive concept in the context of these claims.  Id.  Additionally, applying conventional components for data collection to a transaction field does not overcome the rejection in light of MPEP 2106.05 (g-h) (Insignificant Extra-Solution Activity and Field of Use and Technological Environment).  That is, the payment reader device merely operates as a generic device for collecting transaction information.  Further, a payment instrument amounts to “Field of Use” activity in light of MPEP 2106.05 See MPEP 2106.05 (h) (“limiting an abstract idea to one field of use or adding token post-solution components did not make the concept patentable.”).  
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication of inventive concept in the claims.  Claim 27 is therefore ineligible.  
Claims 21 and 32 recite substantially similar limitations and elements to Claim 27 mutatis mutandis.  As such, the analysis for Claim 27 applies equally to Claims 21 and 32.  Claims 21 and 32 are therefore ineligible.  
Claims 22-26, 28-31, and 33-40 do not add “significantly more” to the ineligibility of Claims 21, 27, and 32 and merely recite a more complex abstraction executed on a generic computer using well-understood, routine, and conventional activity.  That is, the additional limitations of Claims 22-26, 28-31, and 33-40 cover subject matter that, under the broadest reasonable interpretation, amounts to subject matter viewed as mental processes and certain methods of organizing human activity but for the generic components of parent Claims 21, 27, and 32.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually.  Claims 22-26, 28-32, and 33-40 are therefore also ineligible.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-22, 26-27, 30, and 32-38 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lloyd et al. (U.S. Patent Application Publication No. 20170091765).  

As per Claims 21, 27, and 32, Lloyd et al. disclose a computer-implemented method comprising:  
	receiving, via a point-of-sale (POS) application associated with a POS system, payment information for satisfying a cost of a transaction between a customer and a merchant, the payment information received by a payment reader device associated with the POS system from a payment instrument associated with the customer (Lloyd et al. disclose a transaction at a POS terminal and the merchant receiving payment credential information associated with user payment means [0116] (FIG. 1));
	determining a transaction status indication based at least in part on at least one of customer data associated with the customer, merchant data associated with the merchant, or transaction details associated with the transaction (Lloyd et al. disclose the system notifying the customer and merchant with information for a completed transaction [0125]); and
	sending instructions associated with the transaction status indication to cause the payment reader device to output a first portion of the transaction status indication and to cause a device associated with the customer to output a second portion of the transaction status indication (Lloyd et al. disclose sending notifications of a processed payment to the merchant system and the user system [0125]). 

	As per Claim 22, Lloyd et al. disclose the transaction status indication is associated with at least one of an audio signal or a visual signal (Lloyd et al. disclose audible alerts [0125]).

As per Claim 26, Lloyd et al. disclose determining the transaction status indication is further based at least in part on selecting the transaction status indication from a plurality of transaction status indications (Lloyd et al. teach the potential indications of “approved” or “denied.” [0074]).

As per Claim 30, Lloyd et al. disclose the transaction status indication is associated with a visual signal, wherein the first portion and the second portion, when integrated produce the visual signal (Lloyd et al. disclose the approval of the transaction being conveyed via message to the merchant and the customer [0125]).  

As per Claim 33, Lloyd et al. disclose determining an event associated with the transaction (Lloyd et al. disclose an emergency expense [0138]); and determining the transaction status indication based at least in part on the event (Lloyd et al. disclose an approval of emergency transactions [0138] and approval indications [0125]).  

As per Claim 34, Lloyd et al. disclose determining, based at least in part on the transaction details, a location associated with the transaction (Lloyd et al. disclose determining a transaction location [0117]); and determining the transaction status indication based at least in part on the location (Lloyd et al. disclose a lower level of payment authorization based on the transaction location determination that a customer is a frequent purchaser of the location [0117]). 

	As per Claim 35, Lloyd et al. disclose determining, based at least in part on the transaction details, a total spend associated with the transaction (Lloyd et al. disclose determining a transaction amount is above a predetermined threshold [0117]); and determining the transaction status indication based at least in part on the total spend (Lloyd et al. disclose determining a higher level of authorization based on the threshold [0117]). 

As per Claim 36, Lloyd et al. disclose determining, based at least in part on the transaction details, at least one item acquired via the transaction; and determining the transaction status indication based at least in part on the at least one item (Lloyd et al. disclose assigning desired levels of payment authorization based on the transaction category (i.e. grocery product) (i.e. the product can alter the authorization level which leads to determinations of notifications regarding attempted transactions) [0117]).  

	As per Claim 37, Lloyd et al. disclose determining, based at least in part on the customer data, a status level associated with the customer; and determining the transaction status indication based at least in part on the status level (Lloyd et al. disclose assigning desired levels of payment authorization based on the frequency at which a customer has purchased items at a location [0117]). 

As per Claim 38, Lloyd et al. disclose determining, based at least in part on the transaction details, at least one of an identity of the merchant or a category associated with the merchant (Lloyd et al. disclose determining emergency transactions [0138]); and determining the transaction status indication based at least in part on the at least one of the identity of the merchant or the category of the merchant (Lloyd et al. disclose an approval of emergency transactions [0138] and approval indications [0125]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 23-25, 28-29, 31, and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Lloyd et al. (U.S. Patent Application Publication No. 20170091765) in view of Touloumtzis (U.S. Patent No. 9368021).  

	As per Claim 23, Lloyd et al. disclose sending the instructions associated with the transaction status indication comprises sending first instructions associated with at least the first portion of the transaction status indication to at least one of the POS application or the payment reader device to cause the payment reader device to output the first portion of the transaction status indication [0125].  
Lloyd et al. disclose payment reader device and transaction status indication as above.  Lloyd et al. do not explicitly disclose but Touloumtzis does teach and wherein the first instructions are associated with a first time interval, the lapse of which causes the device to output the first portion of the status indication (Touloumtzis teaches a notification for a birthday (i.e. an annual event associated with time) (FIG. 3a)).  
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the notifications of Lloyd et al. with and wherein the first instructions are associated with a first time interval, the lapse of which causes the device to output the first portion of the status indication as seen in Touloumtzis in order to better categorize and associate notifications, thereby aiding users in conveying and receiving information, and thus enhancing user satisfaction.  One having ordinary skill in the art would be motivated to increase the personalization of notification, thus enhancing the organization of notifications, and thus decrease user effort in notification use.  These inventions when viewed in a combined state would yield predictable results in notifying users.    

	As per Claim 24, Lloyd et al. disclose causing the device associated with the customer to output a second portion of the transaction status indication, wherein the second portion of the transaction status indication is associated with second instructions and a second time interval [0125].  
Lloyd et al. disclose device associated with the customer and transaction status indication as above.  Lloyd et al. do not explicitly disclose but Touloumtzis does teach and a second time interval, the lapse of which causes the device to output the second portion of the status indication in a time-synchronized manner with the first portion of the status indication (Touloumtzis teaches a follow-up notification sent to multiple devices after a predetermined time Col 3 Line 54 – Col 4 Line 45).  
 It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the notifications of Lloyd et al. with and a second time interval, the lapse of which causes the device to output the second portion of the status indication in a time-synchronized manner with the first portion of the status indication as seen in Touloumtzis in order to better categorize and associate notifications, thereby aiding users in conveying and receiving information, and thus enhancing user satisfaction.  One having ordinary skill in the art would be motivated to increase the personalization of notification, thus enhancing the organization of notifications, and thus decrease user effort in notification use.  These inventions when viewed in a combined state would yield predictable results in notifying users.    

As per Claim 25, Lloyd et al. disclose the second instructions are either:  sent to the POS application with the first instructions, the POS application sending the second instructions to the device associated with the customer; or sent directly to the device associated with the customer (Lloyd et al. disclose the notifications output to all parties [0125]).

As per Claim 28, Lloyd et al. disclose the first portion of the transaction status indication is associated with a first sound and the second portion of the transaction status indication is associated with a second sound, and the first sound and the second sound are output at the same time or at different times [0125].
	Lloyd et al. do not explicitly disclose but Touloumtzis does teach the first sound and the second sound are the same sound (Col 3 Lines 1-22).  
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the notifications of Lloyd et al. with the first sound and the second sound are the same sound as seen in Touloumtzis in order to permit increased categorization of notifications for various devices, thereby distinguishing sounds among events, and thus allowing for better organization of alerts.  One having ordinary skill in the art would be motivated to make this modification in order to facilitate means for more customized notifications, thereby enhancing user satisfaction.  These inventions when viewed in a combined state would yield predictable results in notifying device users of incoming data.  

	As per Claim 29, Lloyd et al. disclose the first portion of the transaction status indication is associated with a first sound and the second portion of the transaction status indication is associated with a second sound, and the first sound and the second sound are output at the same time or at different times [0125].
	Lloyd et al. do not explicitly disclose but Touloumtzis does teach the first sound and the second sound are different sounds (Col 2 Lines 46-64).  
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the notifications of Lloyd et al. with the first sound and the second sound are different sounds as seen in Touloumtzis in order to create different notification sounds for different devices, thereby 

	As per Claims 31 and 39, Lloyd et al. disclose sending first instructions associated with at least the first portion of the transaction status indication to at least one of the POS application or the payment reader device to cause the payment reader device to output the first portion of the transaction status indication, and wherein the first instructions are associated with a first time interval, and causing the device associated with the customer to output a second portion of the transaction status indication, wherein the second portion of the transaction status indication is associated with second instructions and a second time interval [0125].  
	Lloyd et al. disclose payment reader device, device associated with the customer, and transaction status indication as above.  Lloyd et al. do not explicitly disclose but Touloumtzis does teach a first time interval, the lapse of which causes the device to output the first portion of the status indication (FIG. 3A); and a second time interval, the lapse of which causes the device to output the second portion of the status indication in a time-synchronized manner with the first portion of the status indication (Col 3 Line 54 – Col 4 Line 45).
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the notifications of Lloyd et al. with a first time interval, the lapse of which causes the device to output the first portion of the status indication; and a second time interval, the lapse of which causes the device to output the second portion of the status indication in a time-synchronized manner with the first portion of the status indication as seen in Touloumtzis in order to better categorize and associate notifications, thereby aiding users in conveying and receiving information, and thus enhancing user satisfaction.  One having ordinary skill in the art would be motivated to increase the personalization of 


As per Claim 40, Lloyd et al. disclose the transaction status indication is associated with at least one of an audio signal or a visual signal output as a result of the first portion of the transaction status indication and the second portion of the transaction status indication being integrated [0125].
Lloyd et al. do not explicitly disclose integrated via time synchronization (Col 3 Line 54 – Col 4 Line 45).  
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the notifications of Lloyd et al. with integrated via time synchronization as seen in Touloumtzis in order to better categorize and associate notifications, thereby aiding users in conveying and receiving information, and thus enhancing user satisfaction.  One having ordinary skill in the art would be motivated to increase the personalization of notification, thus enhancing the organization of notifications, and thus decrease user effort in notification use.  These inventions when viewed in a combined state would yield predictable results in notifying users.    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mazaheri et al. (U.S. Patent Application Publication No. 20140046786) (discussing the use of a payment device in conjunction with point-of-sale devices).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE E BRUNER whose telephone number is (571)272-0644.  The examiner can normally be reached on 7 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.E.B./Examiner, Art Unit 3627       



/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627